ACCEPTED
                                                                                      03-15-00093-CV
                                                                                              5024067
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 4/24/2015 1:20:30 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                             No. 03-15-00093-CV

                                                                     FILED IN
                                                              3rd COURT OF APPEALS
                         In the Court of Appeals for the          AUSTIN, TEXAS
                        Third District of Texas at Austin     4/24/2015 1:20:30 PM
                                                                JEFFREY D. KYLE
                                                                      Clerk

                            THE CITY OF HOUSTON,

                                                                        Appellant
                                        v.

                KEN PAXTON, ATTORNEY GENERAL OF TEXAS,

                                                                          Appellee


               On Appeal from the 250th Judicial District Court
                            Travis County, Texas
                  Trial Court Case No. D-1-GV-14-000227


             Unopposed Motion for Extension of Time to File
 Brief of Appellant or, Alternatively, to Adjust the Briefing Deadline Upon
                     Completion of the Clerk’s Record


To the Honorable Third Court of Appeals:

      Pursuant to Texas Rule of Appellate Procedure 38.6(d), Appellant, the

City of Houston files this motion for a 30-day extension of time to file its Brief

of Appellant or, alternatively, to adjust the briefing deadline upon completion

of the Clerk’s Record pursuant to Texas Rule of Appellate Procedure

38.6(a)(1), and in support respectfully would show:
1.   The Clerk’s Record was filed on March 25, 2015, generating a due date

     for Appellant’s Brief of April 24, 2015. A request for Supplemental

     Clerk’s Record was filed in the Travis County District Court on April 23,

     2015.

2.   The undersigned has a busy trial and appellate practice with the City.

     Among other briefs and commitments the undersigned has upcoming

     are: 1) Randall Kallinen & Paul Kubosh v. City of Houston, No. 14-0015, in

     the Supreme Court of Texas, Motion for Rehearing due May 6, 2015;

     and 2) Gatesco Q.M., Ltd. d/b/a Quail Meadows Apartments v. City of

     Houston, Cause No. 14-14-01017-CV, in the Fourteenth Court of Appeals,

     Brief of Appellee due May 13, 2015.

3.   This motion is not being brought for delay, but so that justice may be

     done.

4.   This motion is unopposed.

5.   Alternatively, Appellant wishes to bring to the Court’s attention that the

     Clerk’s Record in this appeal is incomplete, and requests that the Court

     adjust the briefing deadline accordingly upon completion. Certain

     documents were submitted to the trial court for in camera inspection.

     Those documents were attached to Defendant’s Cross-Motion for

     Summary Judgment as Exhibit C. Pursuant to Texas Government Code


                                      2
      section 552.3221 (attached as Exhibit A), this “Information at Issue”

      forms the basis of this lawsuit and appeal and is necessary for the

      adjudication of the case. Sections 552.3221(c)(2) and (3) mandate that

      the “Information at Issue” shall be maintained in a sealed envelope and

      shall be transmitted by the clerk of the court to the court of appeals as

      part of the clerk’s record. To date, this “Information at Issue” has not

      been transmitted to the Third Court of Appeals, and, therefore, the

      Clerk’s Record is incomplete.

      For these reasons, Appellant, the City of Houston, respectfully asks that

the Court grant a 30-day extension of time to file its Brief of Appellant, or,

alternatively, adjust the briefing deadline accordingly upon completion of the

Clerk’s Record, and grant any other relief to which it is entitled.




                                         3
                                    Respectfully submitted,

                                    DONNA L. EDMUNDSON
                                    City Attorney

                                    JUDITH L. RAMSEY
                                    Chief, General Litigation Section

                                    By:    /s/ Mary Beth Stevenson
                                          Mary E. (“Mary Beth”) Stevenson
                                          Assistant City Attorney
                                          SBN: 24072366
                                          CITY OF HOUSTON LEGAL
                                          DEPARTMENT
                                          900 Bagby, 4th Floor
                                          Houston, Texas 77002
                                          Telephone: 832.393.6491
                                          Facsimile: 832.393.6259
                                          marybeth.stevenson@houstontx.gov

                                   Attorneys for Appellant City of Houston




                         Certificate of Conference

     I hereby certify that I have conferred with Appellee’s counsel and that
Appellee is unopposed to this motion.


                                    /s/ Mary Beth Stevenson
                                   Mary E. (“Mary Beth”) Stevenson




                                     4
                            Certificate of Service

      I hereby certify that on this 24th day of April, 2015, a true and correct
copy of the foregoing has been served on counsel below via e-service.

Matthew R. Entsminger
Assistant Attorney General
Open Records Litigation
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
matthew.entsminger@texasattorneygeneral.gov

Attorney for Appellee

                                     /s/ Mary Beth Stevenson
                                    Mary E. (“Mary Beth”) Stevenson




                                      5
EXHIBIT A
§ 552.3221. In Camera Inspection of Information, TX GOVT § 552.3221




 Vernon’s Texas Statutes and Codes Annotated
    Government Code (Refs & Annos)
      Title 5. Open Government; Ethics (Refs & Annos)
        Subtitle A. Open Government
           Chapter 552. Public Information (Refs & Annos)
              Subchapter H. Civil Enforcement

                                          V.T.C.A., Government Code § 552.3221

                                     § 552.3221. In Camera Inspection of Information

                                                Effective: September 1, 2013
                                                            Currentness




(a) In any suit filed under this chapter, the information at issue may be filed with the court for in camera inspection as is
necessary for the adjudication of the case.


(b) Upon receipt of the information at issue for in camera inspection, the court shall enter an order that prevents release to or
access by any person other than the court, a reviewing court of appeals, or parties permitted to inspect the information
pursuant to a protective order. The order shall further note the filing date and time.


(c) The information at issue filed with the court for in camera inspection shall be:


  (1) appended to the order and transmitted by the court to the clerk for filing as “information at issue”;


  (2) maintained in a sealed envelope or in a manner that precludes disclosure of the information; and


  (3) transmitted by the clerk to any court of appeal as part of the clerk’s record.


(d) Information filed with the court under this section does not constitute “court records” within the meaning of Rule 76a,
Texas Rules of Civil Procedure, and shall not be made available by the clerk or any custodian of record for public inspection.


(e) For purposes of this section, “information at issue” is defined as information held by a governmental body that forms the
basis of a suit under this chapter.


Credits

Added by Acts 2013, 83rd Leg., ch. 461 (S.B. 983), § 1, eff. Sept. 1, 2013.



V. T. C. A., Government Code § 552.3221, TX GOVT § 552.3221
Current through the end of the 2013 Third Called Session of the 83rd Legislature
End of Document                                                       © 2015 Thomson Reuters. No claim to original U.S. Government Works.


                  © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                  1
§ 552.3221. In Camera Inspection of Information, TX GOVT § 552.3221




              © 2015 Thomson Reuters. No claim to original U.S. Government Works.   2